Title: From George Washington to Robert Cary & Company, 15 October 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Octr 15th 1772.

By the Martha Captn Brooke I have an oppertunity of Inclosing you the Invoices for York River, and to request that the Goods may be addressd to the care of Mr James Hill who is employed as a Steward to that Estate in the Room of Mr Josh Valentine deceasd.
I have also to desire that you will Insure 14 Hhds of my Tobo by Captn Peterson, and Sixty three or four (I cannot tell which) of Mr Custis’s for some of whose Money I expect to have occasion to draw on you about the first of next Month. I have to beg the favour of you to put the Inclosed Letters into a safe Channel of Conveyance and you will thereby oblige Yr Most Hble Servt

Go: Washington

